Citation Nr: 1519414	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  11-29 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from January 1978 to January 1981.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case was subsequently transferred to the RO in Montgomery, Alabama.

In December 2013, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA.


REMAND

The Board's review of the record reveals that further development is warranted before the claims on appeal are decided.

The Veteran's service treatment records (STRs) indicate treatment for low back pain.  September 1978 STRs reflect that the Veteran pulled a muscle while diving into the pool, was given an impression of muscle strain, and was unable to flex at the waist two weeks later with continued low back pain that worsened and caused his left leg to give out.  The Veteran was also assessed with localized low back strain at L1-2, with light duty for one week and a normal radiographic report.  An October 1978 STR shows the Veteran reported that he strained his back after he dove into a pool and was provided a provisional diagnosis of normal back with continued light duty.  A November 1978 STR notes the Veteran had low grade discomfort in the lumbosacral spine with mild muscle tightness that was possibly due to a recurring muscle strain.  An additional November 1978 STR notes the Veteran reported continued left-side low back pain, with tension and slight pain into the left leg.  The assessment was muscle spasm, and he was continued on light duty for one week.  

In a December 2008 VA examination, the Veteran reported twisting his low back while diving into a swimming pool on active duty that was diagnosed as a lumbar spasm.  He stated that he worked as a cook and in maintenance work after separation from service with intermittent back problems since its onset.  The Veteran reported symptoms of decreased motion, spasms, and constant gripping pain that radiated to the right leg, with flare-ups every two to three weeks due to bending or twisting.  The examiner diagnosed degenerative spinal disease.

In an April 2009 addendum, the examiner opined that the Veteran's current back disorder was less likely as not caused by or a result of injury in service because there was only a single incident in 1978 that resulted in a diagnosis of "spasm," and there was no evidence of any significant degenerative spine or disc processes in an X-ray report.  The examiner concluded that since the Veteran worked in physical occupations, it was less likely than not that a single incident in service caused the current chronic strain.

In a June 2010 notice of disagreement, the Veteran stated during active service his back hurt so badly that he could not walk and that his back pain continued throughout the rest of his life.

According to a May 2013 VA treatment record, an MRI of the lumbar spine revealed mild bilateral neural formina narrowing at L3-4 and L4-5.

In a December 2013 Board hearing, the Veteran testified that he had to be assisted out of the water after twisting his back during a training procedure in service and was put on no duty.  He reported that he had back pain throughout the remainder of his active service and ever since and that he did no extremely heavy lifting in his post-service occupations.  The Veteran stated that during an MRI at VA, the physician told him there was damage to his fourth, fifth, and sixth vertebrae with swelling from an old injury. 

The Board finds the December 2008 VA examination report and April 2009 VA addendum opinion inadequate for adjudicative purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA provides an examination, that examination must be adequate).  The examiner based the negative opinion, in part, on a finding that the Veteran had only a single 1978 incident of a back disorder, diagnosed as a spasm, but it is unclear whether the examiner took into account the extended treatment noted in the Veteran's September 1978 to November 1978 STRs for muscle strain or muscle spasm.  Further, the examiner failed to account for all pertinent evidence of record.  Specifically, the VA opinion failed to account for the Veteran's lay statements that he has had back pain ever since the 1978 in-service injury.  Therefore, the claim must be remanded for another VA examination to determine the nature and etiology of all low back disorders present during the period of the claim.

Additionally, the Board notes that the Veteran's claim for service connection for a psychiatric disability is based, in part, on a secondary service connection theory of entitlement and, therefore, inextricably intertwined with the issue of entitlement to service connection for a low back disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a 'significant impact' upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the claim for service connection for a psychiatric disability is remanded along with the claim for service connection for a low back disability.

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record all outstanding, pertinent VA records from February 2009 to the present.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include VA treatment records for the period from February 2009 to the present.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all low back disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion with respect to each low back disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury.

For purposes of the opinion(s), the examiner should assume that the Veteran is a credible historian.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




